Citation Nr: 9931412	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-02 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disorder prior to January 26, 1999.

2.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disorder on and after January 26, 1999.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which confirmed and continued a 10 percent 
evaluation assigned to the service-connected left knee 
disability.  In a February 1996 rating decision, the RO 
assigned a 20 percent evaluation to the service-connected 
left knee disability, effective February 1, 1994.  In a June 
1999 rating decision, the RO increased the evaluation for the 
veteran's left knee disorder to 30 percent, effective January 
26, 1999.  As the 30 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In August 1998, this case was remanded by the Board to the RO 
for additional development, to include a VA examination, and 
it has since been returned for final appellate review.


FINDINGS OF FACT

1.  Prior to January 26, 1999, the veteran's left knee 
disorder was manifested by symptoms that were no more than 
moderate in degree, with range of motion of the left knee 
from 0 to 140 degrees, X-ray evidence of degenerative 
changes, and crepitus. 

2.  Evidence concerning the veteran's left knee disorder on 
and after January 26, 1999, indicates X-ray evidence of 
arthritis, range of motion of the left knee from 0 to 120 
degrees, with no objective evidence of ankylosis or 
instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a left knee disorder prior to January 26, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5256, 5257, 5260, 5261 (1999).

2.  The schedular criteria for an evaluation in excess of 30 
percent on and after January 26, 1999 have not been met.  38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Laws and Regulations

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to these claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a). 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155.  Where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).

II.  Factual Background

VA medical records, dating from December 1993 to April 1994, 
show that in December 1993, the veteran underwent a left knee 
arthroscopy with partial synovectomy, a partial medial 
meniscectomy, and a chondroplasty of the patellofemoral and 
medial compartments.  It was reported that the veteran 
tolerated the procedures well but that he should begin a 
rehabilitation program for his quadriceps.  The December 1993 
hospitalization report also indicated that the veteran was to 
be advised that he had significant arthritis of the knee and 
that he should modify his daily activities in order to avoid 
excessive step work and squatting.  The report also noted 
that the veteran was to receive an anti-inflammatory 
medication and that he might need a total knee replacement in 
the near future.  In August 1994, examination of the left 
knee revealed moderate effusion and crepitus and no 
instability.  At that time, range of motion of the left knee 
was from zero to 120 degrees.  The veteran was noted to have 
been doing fairly well.  

During an October 1994 VA orthopedic examination, the veteran 
complained that his "knee" had become progressively worse 
and that he had been told by VA physicians that he would need 
a total knee replacement.  During the examination, the 
veteran walked with a slight limp which favored the right 
leg.  The "knee" revealed significant swelling mostly 
located in the suprapatellar area.  The veteran had flexion 
of the "knee" from zero to 140 degrees with complaints of 
pain.  On passive flexion and extension of the "knee," 
there was considerable crepitus.  The examiner noted that the 
veteran's knee was stable but that there was some atrophy.  
Small arthroscopic scars were noted to be well healed.  The 
veteran was diagnosed as having chondromalacia of the left 
knee, Osgood-Schlatter disease, and degenerative joint 
disease of the left knee.

VA medical records, dating from August 1994 to April 1995, 
reveal that in January 1995, the veteran was found to have 
full range of motion of the left knee with some mild patella 
crepitus and medial joint pain.  There was, however, no 
evidence of any giving way or locking of the left knee and 
both a McMurray's sign and a Lachman's test were both found 
to have been negative.  X-rays of the left knee revealed mild 
medial joint spacing. 

During a November 1995 hearing at the RO in Cincinnati, Ohio, 
the veteran testified that a physician had told him that on a 
scale of one to five, with five being the worst, that his 
left knee was a five, and that he would need a left knee 
replacement in the future.  The veteran wore a brace to the 
hearing, which had been issued by VA.  The veteran indicated 
that his left knee was painful, that it was difficult to walk 
and move, and that he would fall down when he tried to walk 
too fast.  The veteran testified that when he moved his left 
knee, it felt as if bone was grating against bone.  He 
reported that if he sat for more than a 1/2 hour, his left knee 
would become extremely stiff.  He testified that he would 
sometimes use a cane for his left knee.  The veteran 
indicated that he did not have a full-time job; however, he 
indicated that he worked at a seasonal job with a marketing 
company and with a temporary agency.  He reported that he 
would do quadricep exercises every day and that he was able 
to perform them lying down.
 
During a December 1995 VA examination, the veteran related 
that he had undergone an operation on his left knee in 1993 
and since that time, he had experienced some relief from the 
pain.  He indicated that he had a decrease in the use of the 
left knee.  The veteran reported that he was unable to run, 
walk, or stand for prolonged periods of time.  He related 
that his left knee would swell and that it would give way.  
During the examination, the examiner noted that the veteran 
favored his left leg and that when he walked, he held his 
left knee in a stiff manner.  The examiner indicated that the 
veteran did not flex the left knee with normal ambulation.  
An examination of the left knee revealed a one inch atrophy 
of the thigh muscles and the knee appeared to be slightly 
enlarged (the left knee appeared to measure 1/2 inch greater 
that the opposite knee in circumference).  The examiner 
reported that the enlargement of the left knee was more bony 
rather than a result of effusion; although, a little fluid in 
the knee was noted.  The examiner also noted some prominence 
of the tibial tuberosity with a slight enlargement on 
palpation of the tibial crest.  The veteran had flexion of 
the left knee from zero to 140 degrees.  There was a 
significant amount of fine crepitus on passive, flexion and 
extension.  The veteran's knee was found to be stable and the 
anterior cruciate, lateral, and medial collateral ligaments 
were all intact.  An X-ray of the left knee revealed mild 
degenerative changes.  The veteran was diagnosed as having 
status-post surgery of the left knee with arthritis.  The 
examiner felt that there had been some arthritic change in 
the veteran's left knee.

VA outpatient reports, dating from November 1995 to October 
1998, reflect that in February 1996, the veteran was status-
post medical meniscectomy of the left knee with scope.  An 
examination of the left knee in February 1996 revealed pain 
along the medial joint line.  A "varus knee" was reported.  
The examiner noted that the left knee was stable.  An X-ray 
of the left knee revealed mild medial osteophytes.  The 
assessment of the examiner was medial joint line 
osteoarthritis.  It was noted that the veteran had been 
issued a brace.  In October 1998, the veteran complained of 
severe knee pain.  A diagnosis of arthritis, degenerative 
joint disease, bilaterally, was entered.  

A January 1999 VA orthopedic examination report reflects that 
the veteran's claims file and medical history with respect to 
his left knee were reviewed by the examiner prior to the 
examination. The examiner noted that the veteran had been 
working as a security guard over the previous three years and 
that the job was basically a sedentary one.  The veteran 
reported that when he was not working, he walked with a cane.  
The veteran was unable to walk for any length of time and he 
had pain over the left knee when he attempted to do so.  He 
related that he was unable to run and when he tried to ascend 
and descend the stairs or walk for a prolonged period of 
time, his left knee would give out.  The examiner reported 
that there had been no locking or swelling of the left knee.  

During the examination in January 1999, the veteran walked 
with a limp, bilaterally, as a result of pain in both knees, 
more so on the right than on the left.  The veteran had a 
healed puncture wound over the left knee, which was non-
tender and non-painful.  The veteran had no effusion, 
swelling, or fluid in his knee.  His knee was reported to 
have been stable with range of motion from 0 to 120 degrees. 
There was no instability of the knee medially, laterally, or 
posterolaterally.  The left knee was tender and painful over 
the medial joint margins.  The circumference of the thighs 
was equal.  The veteran had bilaterally bowing of the knee 
when he stood.  When he squatted, there was a great deal of 
pain over both knees, more on the left than the right.  X-
rays of the knees showed bilateral degenerative changes, 
which were most marked over the medial compartment of the 
knees, with slight varus deformities and severe arthritis 
over the left knee with a varus deformity.  The examiner 
further concluded that the veteran had increasing pain over 
his left knee when he walked.  It was the examiner's opinion 
that the veteran's left knee disability had increased in 
severity over the previous several years.  The examiner noted 
that the veteran's Osgood-Schlatter's disease and a bony 
prominence over the anterior tibial tubercle on the left 
side, which was non-tender, non-painful and non-disabling.  

In an April 1999 addendum to the examination, the VA examiner 
indicated that the pain and cramping in the veteran's left 
knee had significantly limited his functional ability and 
caused weakened movement as well as excess fatigability in 
the left lower extremity (i.e., the veteran could only walk 
for short distance and had difficulty walking up and down 
stairs as a result of pain in his knee due to arthritis).  
The examiner finally noted that there was no incoordination 
in the left knee.  

III.  Analysis

The veteran's left knee disorder has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides that 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  
The Board points out that Diagnostic Code 5257 is not 
predicated on loss of range of motion, and therefore 
38 C.F.R. §§ 4.40 and 4.45, which address such factors as 
painful motion and functional loss due to pain, are not for 
application when rating a disability under Diagnostic Code 
5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board observes that X-rays of the left knee, performed in 
December 1995 and in January 1999, revealed evidence of 
degenerative arthritis.  Accordingly, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 is for application in this case.  Under 
that code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Under Diagnostic Code 5260, flexion of 
the leg limited to 30 degrees warrants a 20 percent 
evaluation.  A maximum schedular evaluation of 30 percent 
will be assigned where there is evidence of limitation of 
flexion of the leg to 15 degrees.  Under Diagnostic Code 
5261, limitation of extension of the leg to 15 degrees 
warrants a 20 percent evaluation.  A 30 percent evaluation 
will be assigned where there is evidence of extension of the 
leg limited to 20 degrees.  A 40 percent evaluation requires 
extension of the leg limited to 30 degrees.  38 C.F.R. § 
4.71a.  Painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

Prior to January 26, 1999, the RO assigned a 20 percent 
evaluation for the veteran's service-connected left knee 
disorder.  While the veteran underwent a left knee 
arthroscopy in December 1993, the Board also observes that 
the evidence of record prior to January 26, 1999, reflects 
that the veteran's service-connected left knee disability was 
no more than moderate in degree.  In this regard, October 
1994 and December 1995 VA examinations reports reflect that 
the veteran had full range of motion of the left knee (range 
of motion during both examinations was from zero to 140 
degrees) with crepitus on passive flexion and some atrophy ( 
the left knee measured 1/2 inch greater than the right knee 
during the December 1995 VA examination).  Although arthritis 
was visualized on X-ray of the left knee in December 1995, no 
instability has been objectively demonstrated; accordingly, 
separate compensable evaluations under Diagnostic Code 5003 
for arthritis and Diagnostic Code 5257 for knee instability 
are not warranted because additional disability is not 
demonstrated.  See VAOPGCPREC 23-97 (July 1, 1997) (allowing 
for separate ratings for arthritis and instability of the 
knee).  As such, the criteria for an evaluation in excess of 
20 percent under Diagnostic Code 5257 were not met prior to 
January 26, 1999.  

Moreover, prior to January 26, 1999, there was no medical 
evidence of ankylosis of the knee in a favorable angle in 
full extension, or in slight flexion between zero and ten 
degrees (criteria for a 30 percent evaluation under 
Diagnostic Code 5256); limitation of flexion to 15 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5260); limitation of extension to 20 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5261); or malunion of the tibia and fibula, with marked knee 
or ankle disability (the criteria for a 30 percent evaluation 
under Diagnostic Code 5262).

Finally, the Board turns to whether the service-connected 
impairment of the left knee disability warrants additional 
compensation prior to January 26, 1999, pursuant to either 38 
C.F.R. § 4.40 regarding functional loss due to pain, or 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, while the 
veteran's left knee had some atrophy during the December 1995 
VA examination, there was no evidence of any instability 
(range of motion of the left knee was zero to 140 degrees) or 
swelling (swelling in the left during a December 1995 VA 
examination was noted by the examiner to have been bony 
rather than a result of effusion, however, it was noted that 
there might have been a tiny amount of fluid).  Overall, the 
Board must conclude that the 20 percent evaluation under 
Diagnostic Codes 5003, 5260 and 5261 adequately reflects any 
resultant functional loss of the left knee prior to January 
26, 1999.  See 38 C.F.R. §§ 4.40, 4.59; DeLuca.  

For the period on and after January 26, 1999, the RO has 
assigned the maximum schedular 30 percent rating for the 
veteran's left knee disorder under Diagnostic Code 5257.  A 
review of the evidence on and after that date indicates that 
during a January 1999 examination, the veteran had slightly 
decreased range of motion of the left knee (range of motion 
during the January 1999 VA examination was from zero to 120 
degrees) with no evidence of any limitation of extension of 
the leg to 30 degrees (the criteria for a 40 percent rating 
under Diagnostic Code 5261) or ankylosis of the left knee in 
flexion between 10 and 20 degrees (the criteria for a 40 
percent evaluation under Diagnostic Code 5256); or nonunion 
of the tibia and fibula with nonunion of, with loose motion, 
requiring a brace (the criteria for a 40 percent evaluation 
under Diagnostic Code 5262).   The veteran's knee was noted 
to be stable.  The lack of instability in the left knee and 
the finding of no more than slight limitation of motion do 
not support a finding of a rating beyond 30 percent on and 
after January 26, 1999.  

The Board turns to whether the service-connected impairment 
of the left knee disability warrants additional compensation 
on and after to January 26, 1999, pursuant to either 38 
C.F.R. § 4.40 regarding functional loss due to pain, or 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca.  
While the Board observes that in an April 1999 addendum to 
the January 1999 examination the examiner indicated that the 
veteran had significantly limited his functional ability and 
caused weakened movement as well as excess fatigability in 
the left lower extremity, however, this is contradicted by 
the objective evidence of record which showed no evidence of 
any effusion, instability, atrophy (thigh circumference was 
equal) swelling, or fluid in the left knee with essentially 
normal range of motion (range of motion was from 0 to 120 
degrees during a January 1999 examination).  Overall, the 
Board must conclude that the 30 percent evaluation adequately 
reflects any resultant functional loss of the left knee on 
and after January 26, 1999.  See 38 C.F.R. §§ 4.40, 4.59; 
DeLuca.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is nothing in the 
record to suggest that a rating beyond those in the schedule 
is warranted. There is no evidence that shows the veteran's 
disability has substantially interfered with his employment 
since he has noted that he has been employed as a guard for 3 
years and there is no indication that the service-connected 
left knee disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  


ORDER

An evaluation in excess of 20 percent for a left knee 
disorder prior to January 26 1999 is denied.

An evaluation in excess of 30 percent for a left knee 
disorder on and after January 26, 1999 is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

